Title: From Thomas Jefferson to Albert Gallatin, 12 October 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Washington Oct. 12. 06.
                        
                        You witnessed in the earlier part of the administration the malignant & long continued efforts which the
                            federalists exerted, in their newspapers, to produce misunderstanding between mr Madison & myself. these failed compleatly.
                            a like attempt was afterwards made through other channels to effect a similar purpose between Genl. Dearborne & myself,
                            but with no more success. the machinations of the last session to put you at cross questions with us all were so obvious
                            as to be seen at the first glance of every eye. in order to destroy one member of the administration, the whole were to be
                            set to loggerheads to destroy one another. I observe in the papers lately new attempts to revive this stale artifice, &
                            that they squint more directly towards you & myself. I cannot therefore be satisfied till I declare to you explicitly
                            that my affections & confidence in you are nothing impaired, & that they cannot be impaired by means so unworthy the
                            notice of candid & honourable minds. I make the declaration that no doubts or jealousies, which often beget the facts
                            they fear, may find a moment’s harbour in either of our minds. I have so much reliance on the superior good sense &
                            candor of all those associated with me as to be satisfied they will not suffer either friend or foe to sow tares among us.
                            our administration now drawing towards a close, I have a sublime pleasure in believing it will be distinguished as much by
                            having placed itself above all the passions which could disturb it’s harmony, as by the great operations by which it will have advanced the well-being of the nation. accept my
                            affectionate salutations & assurances of my constant & unalterable respect & attachment.
                        
                            Th: Jefferson
                            
                        
                    